DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph 0083 discloses a relationship of an equation 18. However, the specification fails to give any insights of calculating the actual angle detection error. If POSITA uses equations 14 and 17, POSITA still could not get the equation 18.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The term “an estimation value of the angle error correlation value” in lines 18 and 19 in claim 1 fails to comply with the written description requirement because the specification fails to discloses how the value of the angle error correlation is estimated. Paragraph 0083 briefly discloses in a form of equation 18. However, POSITA could not validate equation 18 by using equations 14 and 17.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 9-11, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki US Pub. No. 2008/0167779 A1.
Regarding claim 1, Suzuki discloses 
A motor controller (See Fig. 2, item 5) comprising: an angle detector (Item 162) that changes an angle detection value stepwise (Fig. 7 shows a step change in angle) to a corresponding angle whenever an angle of a rotor of a motor (Item 6) having multi-phase windings reach each of a plurality of preliminarily set angles (See para 0081, 0103); 
a current detector (Item 154 or 156) that detects a current flowing through the multi-phase windings; (See para 0092, 0094, and 0096) 
a rotation state detector (Items 3 and 142) that detects a rotation state of the motor; (See para 0095 and 0099) 
a current command calculator (Item 114) that calculates a current command value (It) which flows into the multi-phase windings based on a detection value of the rotation state; (See para 0097) 
a current controller (Items 126 and 128) that controls a current which flows into the multi-phase windings based on the angle detection value, a current detection value, and the current command value (See para 0105 and 0106); and 
an angle error corrector (Item 118) that, when a change frequency which is a reciprocal of a change period in which the angle detection value changes stepwise is lower than a cutoff frequency of a feedback control system (Current control system) which controls the rotation state (See para 0116-0120 and 0126. It should be noted that Δθe assumes a negative value as frequency increases. Fig. 6 shows a cutoff frequency of 300 Hz where the Δθe assumes the negative value), estimates an angle error correlation value which correlates with an angle detection error which is an error of the angle detection value (Δid and Δiq) with respect to an actual angle (θre), based on the current command value, and corrects the current command value or the angle detection value based on an estimation value of the angle error correlation value (Fig. 3 shows the angle detection value is corrected via item 18), wherein the angle error corrector changes the estimation value of the angle error correlation value so that an absolute value of the angle detection error increases with respect to increase in the current command value (The absolute value is calculated by item 18. Item 16 changes the value of Δθe based on gain), and the absolute value of the angle detection error decreases with respect to decrease in the current command value. (The absolute value is calculated by item 18. Item 16 changes the value of Δθe based on gain) (See para 0016-0020, 0123 and 0125)

Regarding claim 2, Suzuki discloses 
, wherein the current  controller controls the current which flows into the multi-phase windings on a dq-axis rotating coordinate system, which consists of a d-axis defined in a magnetic pole position of the rotor and a q-axis defined in a direction advanced to the d-axis by 90 degrees (d and q axis are inherently separated by 90 degrees) in an electrical angle and rotates according to the angle detection value, wherein the current command calculator calculates at least a current command value of the q-axis as the current command value, and wherein the angle error corrector estimates the angle error correlation value based on the current command value of the q-axis, and corrects the current command value of the q-axis or the angle detection value based on the estimation value of the angle error correlation value. (See para 0116-0020 and 0123-0125. Figs. 2 and 3 clearly shows the current command is corrected based on the value from item 118)


Regarding claim 9, Suzuki discloses, wherein the angle error corrector corrects the current command value or the angle detection value based on a value obtained by multiplying an adjustment gain to the angle error correlation value (Fig. 3 shows gains Rm ang Gw being multiplied to correct the command value. See para 0125-0128, and 0132).

Regarding claim 10, Suzuki discloses, wherein the angle error corrector changes the adjustment gain so that a correction amount of the current command value or the angle detection value decreases, as a rotational speed of the rotor increases. (See para 0126-0128)

Regarding claim 11, Suzuki discloses, wherein the angle error corrector calculates an estimation value of the angle detection error based on the estimation value of the angle error correlation value, and corrects the angle detection value by adding or subtracting the estimation value of the angle detection error to the angle detection value. (Fig. 3 shows item 18 adds angle θre and Δθe. See para 0119)

Regarding claim 13, Suzuki discloses 
 wherein the rotation state detector detects an output torque of the motor as the rotation state, and wherein the current command calculator changes the current command value so that a detection value of the output torque approaches a target torque (a target value of the electric current). (See para 0095-0097) 

Regarding claim 14, Suzuki discloses, wherein the rotation state detector detects a rotational speed of the motor as the rotation state (Item 142), and wherein the current command calculator changes the current command value so that a detection value of the rotational speed approaches a target rotational speed. (See para 0096, 0099 and 0100. A target rotational speed is given by item 4)

Regarding claim 16, Suzuki discloses 
An electric power steering apparatus comprising (See para 0081): the motor controller according to claim 1 (See claim 1 rejection for detail), the motor, and a driving force transmission mechanism (Fig. 1, item 102) that transmits an output torque of the motor to a vehicle steering device. (See para 0081 and 0095)

Allowable Subject Matter
Claims 3-8, and 12-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 or 35 U.S.C. 112 (pre-AIA ), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. TOMITA et al. (US Pub. No. 2010/0181140 A1) discloses setting a base correction amount based on a q-axis actual current value based on Fig. 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846